Citation Nr: 0632188	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for gout, 
currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	J. Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965, June 1975 to June 1978, and December 1980 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted service 
connection for gout and assigned a 20 percent disability 
rating.  The veteran perfected an appeal of the assigned 
rating.

In an October 2005 decision, the Board denied an increased 
initial evaluation for gout.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2006 joint motion for remand to the Court, the 
parties (veteran and Secretary of VA) requested that the 
Board decision be vacated and the issue remanded.  In a Court 
order issued later that month, the joint motion was granted, 
the Board's October 2005 decision was vacated, and the issue 
was remanded.  The case was subsequently returned to the 
Board.

Evidence of record indicates the veteran raised the issue of 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).  As this issue has not 
been adjudicated by the RO, it is referred for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2006 joint  motion, the parties found that the 
VA examination reports relied on by the Board were inadequate 
because they failed to address functional loss due to pain, 
weakness, weakened movement, excess fatigability, pain on 
movement, swelling, interference with sitting, standing and 
weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, the 
RO should schedule the veteran for a VA examination to 
determine the current severity of his gout that addresses the 
above factors.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, corrective notice can be provided on 
remand.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The RO should obtain and associate 
with the claims file any relevant records 
adequately identified by the veteran.  In 
addition, the RO should obtain any 
relevant treatment records from the Durham 
and Fayetteville VA Medical Centers from 
November 2003 to the present.

3.  After all necessary development has 
been completed, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current severity of his 
gout.  The claims file and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All necessary tests should 
be performed and all findings should be 
reported in detail.  

(a)  The examiner is asked to identify all 
body parts affected by gout.  Range of 
motion studies should be performed on all 
such affected body parts, to specifically 
include the feet and ankles.  The examiner 
is also requested to state the normal 
range of motion of each part.  The joints 
involved should be tested for pain on both 
active and passive motion, and in weight-
bearing and nonweight-bearing conditions.

(b)  The extent of any weakness, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and interference with sitting, 
standing and weight-bearing should be 
described.  The examiner is asked to 
identify any objective evidence of pain or 
functional loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion as 
to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiner should so 
state.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


